Exhibit 10.1
Execution copy
ELEVENTH AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT
     THIS ELEVENTH AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT (the
“Amendment”) is made as of December 22, 2009, by and among THE MERIDIAN RESOURCE
CORPORATION, a Texas corporation (the “Borrower”), the undersigned Guarantors
(the “Guarantors”), the several banks, financial institutions and other entities
from time to time parties to the Credit Agreement (as defined below)
(collectively, the “Lenders”), and FORTIS CAPITAL CORP. (“Fortis” or the
“Administrative Agent”), as administrative agent for the Lenders.
R E C I T A L S:
     WHEREAS, the Borrower, Fortis as Administrative Agent, and the Lenders have
entered into an Amended and Restated Credit Agreement dated as of December 23,
2004, as amended by that certain First Amendment to Credit Agreement dated as of
February 25, 2008, further amended by that certain Second Amendment to Credit
Agreement dated as of December 19, 2008, and further amended by the Forbearance
Agreement (defined below) (as so amended, the “Credit Agreement”);
     WHEREAS, the Borrower, the Guarantors, Fortis, as Administrative Agent, and
the Lenders have entered into that certain Forbearance and Amendment Agreement
dated as of September 3, 2009 (as amended, the “Forbearance Agreement”);
     WHEREAS, on the date of this Amendment, the Borrower has entered, or will
enter, into the Alta Mesa Merger Agreement (as defined below); and
     WHEREAS, the Borrower has requested that the Administrative Agent and
Lenders consent to the Alta Mesa Merger (as defined below), extend the
Forbearance Period and the time for performance by the Borrower of certain
conditions subsequent required under the Forbearance Agreement, and the
Administrative Agent and Lenders have agreed to do so under the terms and
conditions set forth in this Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
each of the Administrative Agent, the Lenders, the Borrower and the Guarantors
agree as follows:
     1. Definitions. Capitalized terms defined in the Recitals section of this
Amendment are incorporated herein by this reference and are used herein as so
defined. Capitalized terms used and not defined in this Amendment (including in
the Recitals section of this Amendment) shall have the meanings assigned to such
terms in the Forbearance Agreement and the Credit Agreement.
     2. Amendments to the Forbearance Agreement. The Borrower, the Guarantors,
the Administrative Agent and the Lenders agree that the Forbearance Agreement
will be amended as follows:

1



--------------------------------------------------------------------------------



 



     (a) Additional Definitions. Section 1(b) of the Forbearance Agreement is
hereby amended to add the following definitions in appropriate alphabetical
order:
“Alta Mesa” means Alta Mesa Holdings, LP, a Texas limited partnership.
“Alta Mesa Merger” means the merger transaction contemplated by the Alta Mesa
Merger Agreement.
“Alta Mesa Merger Agreement” means that certain Agreement and Plan of Merger,
dated on or about December 22, 2009, by and among Alta Mesa, Alta Mesa
Acquisition Sub, LLC, and the Borrower.
     (b) Additional Definitions. The definition “Borrower Merger Agreement”
contained in Section 1(b) of the Forbearance Agreement is hereby amended and
restated in its entirety as follows:
     “Borrower Merger Agreement” means an agreement, including, but not limited
to the Alta Mesa Merger Agreement, subject to the approval of the Required
Lenders, pursuant to which the Borrower will merge with or into or be acquired
by or transfer all or substantially all of its assets to another Person, which
transaction shall be consummated no later than May 31, 2010 (unless otherwise
agreed by the Required Lenders pursuant to Section 10(b) hereof).
     (c) Forbearance Period. Section 2(a)(i) of the Forbearance Agreement is
amended and restated in its entirety as follows:
“(i) 5:00 p.m. (Central Time) on the earlier of (x) May 31, 2010, subject to
Section 2(b) hereof, (y) the Effective Time (as defined in the Alta Mesa Merger
Agreement), or (z) the termination of the Alta Mesa Merger Agreement; or”
     (d) Payments by the Borrower. Section 5 of the Forbearance Agreement is
amended by adding the following sentence at the end of such section:
“In addition to the fee set forth above, the Lenders party to this Agreement
shall be entitled to an additional forbearance fee of $250,000, payable to the
Administrative Agent for the ratable benefit of such Lenders, such additional
forbearance fee to be paid upon the termination of the Forbearance Period.”
     (e) Payments by the Borrower. Section 7 of the Forbearance Agreement is
amended and restated in its entirety as follows:
“(a) On or before the 10th day of each calendar month commencing after
December 10, 2009, the Borrower shall pay to

2



--------------------------------------------------------------------------------



 



the Administrative Agent for the account of the Lenders $1,000,000.
(b) The Borrower shall cause Alta Mesa to pay directly to the Administrative
Agent for the account of the Lenders any termination fee owed to the Borrower by
Alta Mesa pursuant to the Alta Mesa Merger Agreement.
(c) Amounts paid to the Administrative Agent pursuant to Sections 7(a) and 7(b)
above shall be applied to pay the outstanding principal amount of the Revolving
Credit Loans.”
     (f) Conditions Subsequent. Section 10(b) of the Forbearance Agreement is
amended and restated in its entirety as follows:
“(b) The transactions contemplated by the Borrower Merger Agreement, Capital
Infusion Agreement, or Purchase and Sale Agreement, whichever is executed in
accordance with clause (a) above, shall be consummated by April 15, 2010, unless
such date is extended with the consent of the Required Lenders to allow for any
necessary buyer diligence and obtaining shareholder and other necessary
approvals to consummate such transactions, which date shall in no event be later
than May 31, 2010, provided, further with respect to the Alta Mesa Merger
Agreement (i) the Borrower shall have filed its shareholder proxy statement on
or before January 15, 2010 and (ii) the Borrower shall have held its shareholder
meeting and obtained the necessary approvals for the transactions contemplated
by the Alta Mesa Merger Agreement on or before April 15, 2010.”
     (g) Termination of Forbearance Period. A new clause (e) is hereby added to
Section 11 of the Forbearance Agreement as follows:
“(e) On or after February 28, 2010, upon unanimous written consent of the
Lenders, the Lenders may immediately terminate the Forbearance Period without
cause upon providing written notice of such termination to the Borrower.”
     3. Limited Waiver Extension. The Administrative Agent agrees that the date
“December 21, 2009” contained in Sections B(i) and B(ii) of that certain Limited
Waiver, dated as of November 2, 2009, between the Borrower and the
Administrative Agent is hereby replaced with the phrase “the termination of the
Forbearance Period (as defined in that certain Forbearance and Amendment
Agreement, dated as of September 3, 2009, by and among the Borrower, the
Lenders, and the Administrative Agent, as amended).”
     4. Consent of Lenders. The Lenders hereby consent to the Alta Mesa Merger.

3



--------------------------------------------------------------------------------



 



     5. Conditions to Amendments. The amendments contained in Section 2 hereof
are subject to the conditions set forth below. Failure to comply with these
conditions will be deemed to be a Forbearance Default under Section 11 of the
Forbearance Agreement.
     (a) Immediately upon receipt thereof, the Borrower shall provide to the
Administrative Agent and the Lenders copies of all information provided by any
third party acceptable to the Lenders (including, but not limited to Alta Mesa,
each such party, an “Offering Party”) that proposes to enter into a Borrower
Merger Agreement, a Capital Infusion Agreement or a Purchase and Sale Agreement
with the Borrower (a “Proposed Transaction”) that is submitted to the Borrower
to demonstrate to the Borrower’s satisfaction such Offering Party’s ability to
consummate a Proposed Transaction;
     (b) Immediately upon receipt thereof, the Borrower shall provide to the
Administrative Agent and the Lenders copies of any term sheet or other documents
provided by any Offering Party, which term sheet or other documents shall be
subject to the approval of the Administrative Agent and the Lenders, that
contain preliminary terms and conditions surrounding such Offering Party’s
ability to raise equity and/or obtain financing in order to consummate such
Proposed Transaction and to accomplish a restructuring/refinancing of the Credit
Agreement.
     (c) On or before the date of this Amendment, the Administrative Agent and
the Lenders shall have received a commitment letter from Denham Capital
Management LP (“Denham”) confirming Denham’s $50,000,000 equity contribution to
Alta Mesa.
     (d) The Borrower shall provide bi-weekly updates, via e-mail or conference
call, at the discretion of the Administrative Agent, to the Administrative Agent
and the Lenders with respect to the status of the Alta Mesa Merger Agreement and
the transactions contemplated thereby.
     (e) On or before January 31, 2010, the Borrower shall enter into a
Compromise and Settlement Agreement with Shell, in substantially the form
presented to the Lenders. The Borrower may not make any payment of cash or
transfer any property to Shell under such Compromise and Settlement Agreement
until the Effective Time of the Alta Mesa Merger Agreement.
     (f) No material amendment or modification of any provision of the Alta Mesa
Merger Agreement shall be made without the written agreement of the Required
Lenders.
     6. Ratifications, Representations and Warranties.
     (a) Ratification of Loan Documents and Liens. Except as expressly modified
and superseded by this Amendment, the terms and provisions of the Loan Documents
are ratified and confirmed and shall continue in full force and effect. Each
Credit Party, the Administrative Agent and Lenders agree that the Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms. Each Credit Party further expressly acknowledges and
agrees that the Lenders have a valid, non-avoidable, enforceable and perfected
security interest in and lien against each item of

4



--------------------------------------------------------------------------------



 



collateral described in the Security Documents, and that such security interest
and lien secures the payment Obligations and the performance of all other
obligations of the Borrower under the Loan Documents.
     (b) General Representations and Warranties. Each Credit Party hereby
jointly and severally represents and warrants to the Administrative Agent and
Lenders that (i) the execution, delivery and performance of this Amendment has
been duly authorized by all requisite organizational action on the part of such
Credit Party and will not violate the constituent organizational documents of
such Credit Party, contravene any contractual restriction, any law, rule or
regulation or court or administrative decree or order binding on or affecting
such Credit Party or result in, or require the creation or imposition of any
lien, security interest or encumbrance on any of the properties of such Credit
Party; (ii) this Amendment has been duly executed and delivered by each Credit
Party and is the legal, valid and binding obligation of each Credit Party,
enforceable in accordance with its terms; (iii) subject to the existence of the
Designated Events of Default, the representations and warranties contained in
the Credit Agreement and any Loan Document are true and correct on and as of the
date hereof and on and as of the date of execution hereof as though made on and
as of each such date; (iv) except for the Designated Events of Default, no
Default or Event of Default under the Credit Agreement has occurred and is
continuing; (v) except for the Designated Events of Default, such Credit Party
is in full compliance with all covenants and agreements contained in the Loan
Documents; and (vi) absent the effectiveness of this Amendment, the
Administrative Agent and Lenders are entitled to exercise immediately their
respective rights and remedies under the Loan Documents, including, but not
limited to, the right to accelerate the maturity of the Obligations and enforce
their rights and remedies under the Security Documents.
     (c) Ratification of Guarantees. Each of the Guarantors hereby acknowledges
and consents to all of the terms and conditions of this Amendment and hereby
ratifies and confirms its respective guarantee under the Guarantee dated as of
December 23, 2004 (the “Guarantee”) for the benefit of the Administrative Agent
and Lenders. Each Guarantor hereby represents and acknowledges that the
execution and delivery of this Amendment shall in no way change or modify its
obligations as a guarantor under the Guarantee and shall not constitute a waiver
by either the Administrative Agent or Lenders of any of either the
Administrative Agent’s or Lenders’ rights against such Guarantor.
     7. Conditions Precedent. This Amendment shall become effective (the
“Effective Date”) upon receipt by the Administrative Agent, on behalf of the
Lenders, of:
     (a) A copy of this Amendment executed by the Required Lenders;
     (b) A copy of the fully-executed Alta Mesa Merger Agreement dated on or
before the date of this Amendment; and
     (c) Evidence that the forbearance agreements described in Sections 9(b)
and, if required, (d) of the Forbearance Agreement have been extended through
May 31, 2010.

5



--------------------------------------------------------------------------------



 



     8. Miscellaneous Provisions.
     (a) Survival of Representations and Warranties. All representations and
warranties made in any Loan Document shall survive the execution and delivery of
this Amendment, and no investigation by the Administrative Agent or Lenders or
any closing shall affect the representations and warranties or the right of the
Administrative Agent or Lenders to rely upon them.
     (b) Limitation on Relationship between Parties. The relationship of the
Administrative Agent and Lenders, on the one hand, and the Credit Parties, on
the other hand, has been and shall continue to be, at all times, that of
creditor and debtor. Nothing contained in this Amendment, any instrument,
document or agreement delivered in connection therewith or in the Loan Documents
shall be deemed or construed to create a fiduciary relationship between the
parties.
     (c) Expenses of the Administrative Agent or Lenders. The Borrower agrees to
pay on demand all reasonable costs and out-of-pocket expenses incurred by the
Administrative Agent and Lenders in connection with the preparation,
negotiation, execution and enforcement of this Amendment and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of the Administrative Agent’s and
Lenders’ legal counsel, and all costs and expenses incurred by the
Administrative Agent and Lenders in connection with the enforcement or
preservation of any rights under any Loan Document.
     (d) Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     (e) Successors and Assigns; Third Party Beneficiaries. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that no Credit Party may assign or
transfer any of its rights or obligations under this Amendment without the prior
written consent of the Administrative Agent, and no other Person shall have any
right, benefit or interest under or because of the existence of this Amendment.
     (f) Amendments; Interpretation. No amendment or modification of any
provision of this Amendment shall be effective without the written agreement of
each Credit Party and the Required Lenders, and no waiver of any provision of
this Amendment or consent to any departure by any Credit Party therefrom, shall
in any event be effective without the written concurrence of the Required
Lenders. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.
     (g) Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute

6



--------------------------------------------------------------------------------



 



one and the same instrument, and all signature pages transmitted by electronic
transmission shall be considered as original executed counterparts. Each party
to this Amendment agrees that it will be bound by its own facsimile or
electronic signature and that it accepts the facsimile or electronic signatures
of each other party.
     (h) Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     (i) Further Assurances. Each Credit Party agrees to execute such other and
further documents and instruments as the Administrative Agent may request to
implement the provisions of this Amendment and to perfect and protect the liens
and security interests created by the Credit Agreement and the other Loan
Documents.
     (j) Reservation of Rights. Except as expressly consented to or agreed
herein, all covenants, obligations and agreements of the Borrower contained in
the Credit Agreement shall remain in full force and effect in accordance with
their terms. Without limitation of the foregoing, the consents and agreements
set forth herein are limited precisely to the extent set forth herein and shall
not be deemed to (i) be a consent or agreement to, or waiver or modification of,
any other term or condition of the Credit Agreement or any other documents
referred to therein, or a consent to or waiver of any future action or inaction
by the Borrower, or (ii) except as expressly set forth herein, prejudice any
right or rights which the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or any of the documents referred to
therein. Except as expressly modified hereby, the terms and provisions of the
Credit Agreement and any other documents or instruments executed in connection
with any of the foregoing, are and shall remain in full force and effect, and
the same are hereby ratified and confirmed by the Borrower in all respects.
     (k) Applicable Law. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
     (l) Release. EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
RECOUPMENT, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND
OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL, OR ANY
PART OF ITS LIABILITY TO REPAY THE ANY OBLIGATIONS ARISING UNDER THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM THE ADMINISTRATIVE AGENT OR LENDERS (OR ANY OF THEM).
EACH CREDIT PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES THE ADMINISTRATIVE AGENT AND LENDERS, THEIR RESPECTIVE PREDECESSORS,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, ACCOUNTANTS, CONSULTANTS,
REPRESENTATIVES, OWNERS, AFFILIATES, SUCCESSORS,

7



--------------------------------------------------------------------------------



 



TRANSFEREES AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH SUCH CREDIT PARTY MAY NOW OR HEREAFTER HAVE AGAINST ANY RELEASED
PARTY, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
OR ARISING IN CONNECTION WITH ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND/OR
NEGOTIATION OF, OR EXECUTION OF, THIS AMENDMENT. IT IS AGREED THAT THE SCOPE OF
THIS RELEASE UNDER THIS PARAGRAPH SHALL INCLUDE ALL CLAIMS, DEMANDS OR CAUSES OF
ACTION ARISING IN WHOLE OR PART FROM THE NEGLIGENCE OR STRICT LIABLITY OF THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER RELEASED PARTY. EACH CREDIT PARTY
HEREBY COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN
EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR
PROSECUTION OF, ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR
DEMANDS OF ANY NATURE AGAINST ANY OF THE RELEASED PARTIES ARISING OUT OF OR
RELATED TO A RELEASED PARTY’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR
DEMANDS IN ADMINISTERING, ENFORCING, MONITORING, COLLECTING OR ATTEMPTING TO
COLLECT, THE OBLIGATIONS, INDEBTEDNESS AND OTHER OBLIGATIONS OF A CREDIT PARTY
TO A RELEASED PARTY. EACH CREDIT PARTY AGREES TO INDEMNIFY AND HOLD THE
ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM ANY AND ALL MATTERS RELEASED
PURSUANT TO THIS PARAGRAPH. EACH CREDIT PARTY ACKNOWLEDGES THAT THE AGREEMENTS
IN THIS PARAGRAPH ARE INTENDED TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED
INJURIES OR DAMAGES TO EACH CREDIT PARTY, ITS SUCCESSORS, AGENTS, ATTORNEYS,
OFFICERS, DIRECTORS, ASSIGNS AND PERSONAL AND LEGAL REPRESENTATIVES ARISING IN
CONNECTION WITH SUCH MATTERS RELEASED PURSUANT TO THE OTHER PROVISIONS OF THIS
PARAGRAPH. EACH CREDIT PARTY REPRESENTS AND WARRANTS TO LENDER THAT IT HAS NOT
PURPORTED TO TRANSFER, ASSIGN OR OTHERWISE CONVEY ANY RIGHT, TITLE OR INTEREST
OF A CREDIT PARTY IN ANY RELEASED MATTER TO ANY OTHER PERSON AND THAT THE
FOREGOING

8



--------------------------------------------------------------------------------



 



CONSTITUTES A FULL AND COMPLETE RELEASE OF EACH CREDIT PARTY’S CLAIMS WITH
RESPECT TO ALL SUCH MATTERS. THE PROVISIONS OF THIS SECTION 8(k) AND THE
REPRESENTATIONS, WARRANTIES, RELEASES, WAIVERS, REMISES, ACQUITTANCES,
DISCHARGES, COVENANTS, AGREEMENTS AND INDEMNIFICATIONS CONTAINED HEREIN
(A) CONSTITUTE A MATERIAL CONSIDERATION FOR AND INDUCEMENT TO THE ADMINISTRATIVE
AGENT AND LENDERS ENTERING INTO THIS AMENDMENT, (B) DO NOT CONSTITUTE AN
ADMISSION OF OR BASIS FOR ESTABLISHING ANY DUTY, OBLIGATION OR LIABILITY OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO A CREDIT PARTY OR ANY OTHER PERSON, (C) DO
NOT CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING ANY LIABILITY,
WRONGDOING, OR VIOLATION OF ANY OBLIGATION, DUTY OR AGREEMENT OF THE
ADMINISTRATIVE AGENT OR A LENDER TO A CREDIT PARTY OR ANY OTHER PERSON, AND
(D) SHALL NOT BE USED AS EVIDENCE AGAINST THE ADMINISTRATIVE AGENT OR A LENDER
BY A CREDIT PARTY OR ANY OTHER PERSON FOR ANY PURPOSE.
     (m) Waiver of Jury Trial. EACH OF THE PARTIES HERETO KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN THE
ADMINISTRATIVE AGENT AND LENDERS AND ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
AFFILIATES ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN THIS AMENDMENT. INSTEAD, ANY DISPUTES
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
     (n) Submission to Jurisdiction. Each Credit Party agrees that all disputes
among them and the Administrative Agent or any Lender arising out of, connected
with, related to, or incidental to the relationship established between them in
this Amendment, whether arising in contract, tort, equity, or otherwise, shall
be resolved only by the courts of the State of Texas, the federal courts sitting
therein, and appellate court from any thereof. Each Credit Party waives in all
disputes any objection that any of them may have to the location of the court
considering the dispute which court shall have been chosen in accordance with
the foregoing.
     (o) Loan Documents. This Amendment shall constitute a Loan Document.
     (p) Final Agreement. THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS REPRESENT
THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT AGREEMENT AND THE LOAN
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN

9



--------------------------------------------------------------------------------



 



THE PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT AND LENDERS.
[Signature Pages Follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the day and year first written above.

            THE CREDIT PARTIES

BORROWER:

THE MERIDIAN RESOURCE CORPORATION
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives         Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            GUARANTORS:

CAIRN ENERGY USA, INC.
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives         Title:  
Vice President        THE MERIDIAN RESOURCE & EXPLORATION LLC
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives         Title:  
Vice President     

            THE MERIDIAN PRODUCTION CORPORATION
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        THE MERIDIAN RESOURCE CORPORATION
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives         Title:  
Vice President     

            FBB ANADARKO CORP.
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        TE TMR CORP.
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            SUNDANCE ACQUISITION CORPORATION
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        LOUISIANA ONSHORE PROPERTIES LLC
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President     

            TMR DRILLING CORPORATION
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        TMR EQUIPMENT CORPORATION
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives         Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:


FORTIS CAPITAL CORP.,
as Administrative Agent, Co-Lead Arranger, Bookrunner, Issuing Lender, and a
Lender
        By:   /s/ Harry T. Nullet         Name:   Harry T. Nullet        
Title:   Director              By:   /s/ Johan Rutsaert         Name:   Johan
Rutsaert         Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            THE LENDERS:

THE BANK OF NOVA SCOTIA,
as Co-Lead Arranger, Syndication Agent, and a Lender
        By:   /s/ James Forward         Name:   James Forward         Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK,
as a Lender
        By:   /s/ Joseph W. Sullivan         Name:   Joseph W. Sullivan       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
        By:   /s/ Timothy N. Scheer         Name:   Timothy N. Scheer        
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            ALLIED IRISH BANKS plc,
as a Lender
        By:   /s/ David O’Driscoll         Name:   David O’Driscoll       
Title:   Assistant Vice President              By:   /s/ Keith Hamilton        
Name:   Keith Hamilton         Title:   Assistant Vice President     

 